488 F.2d 1392
UNITED STATES of America, Plaintiff-Appellee,v.Robert L. PARKMAN, Jr., Defendant-Appellant.
No. 72-2139.
United States Court of Appeals,Fifth Circuit.
Nov. 15, 1973.Rehearing Denied Jan. 4, 1974.

George M. Leppert, Hilary J. Gaudin, New Orleans, La., for defendant-appellant.
Donald E. Walter, U. S. Atty., R. Perry Pringle, Asst. U. S. Atty., Shreveport, La., for plaintiff-appellee.
Before JONES, GODBOLD and INGRAHAM, Circuit Judges.
PER CURIAM:


1
Robert L. Parkman was convicted by a jury of violating the mail fraud statute, 18 U.S.C. Sec. 1341,1 in connection with a plan to defraud various insurance companies. "The Louisiana-wide getrich-quick scheme involved the staging of fraudulent automobile accidents for the purpose of creating false personal injury claims.  These claims would be submitted to the insurance carriers for the respective vehicles involved in the wrecks with the aid and contrivance of certain physicians and lawyers."2  Parkman was one of the physicians.  His violation of the statute stems from the use of the mails to transmit fraudulent medical bills to the insurance companies.


2
We have examined each of the specifications of error raised by the defendant, and none provide a basis for reversing his conviction.3  The judgment is accordingly affirmed.



1
 This statute provides:
"Whoever, having devised or intending to devise any scheme or artifice to defraud, or for obtaining money or property by means of false or fraudulent pretenses, representations, or promises, or to sell, dispose of, loan, exchange, alter, give away, distribute, supply, or furnish or procure for unlawful use any counterfeit or spurious coin, obligation, security, or other article, or anything represented to be or intimated or held out to be such counterfeit or spurious article, for the purpose of executing such scheme or artifice or attempting so to do, places in any post office or authorized depository for mail matter, any matter or thing whatever to be sent or delivered by the Post Office Department, or takes or receives therefrom, any such matter or thing, or knowingly causes to be delivered by mail according to the direction thereon, or at the place at which it is directed to be delivered by the person to whom it is addressed, any such matter or thing, shall be fined not more than $1,000 or imprisoned not more than five years, or both."


2
 United States v. Perez, 489 F.2d 51, at 55 (5th Cir., 1973).  In Perez Chief Judge Brown explained in some detail the inner workings of this scheme, and we refer the reader to that opinion for additional information.  The defendants in Perez were indicted and tried in the Eastern District of Louisiana, while Parkman was indicted and tried in the Western District.  Although the scheme was statewide, Parkman's activities were confined to the Bossier City-Shreveport area


3
 See Local Rule 21: NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966